Citation Nr: 1207832	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-49 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served with the Army National Guard from April 2002 to June 2008, with active duty from June 3, 2002 to August 16, 2002, June 1, 2003 to October 9, 2003, and from October 30, 2003 to April 15, 2005.  He is in receipt of the Combat Action Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2010, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Preliminarily, the issue has been recharacterized as a claim for service connection for any psychiatric disorder, to include PTSD.  Although the Veteran filed a claim for entitlement to service connection for PTSD, a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his specific mental condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  The Veteran asserted at the Board hearing and in written submissions that he has changed after his military service; he states that he has decreased social skills, sleep difficulty, and was recently put on an antidepressant.  In 2005 health assessments, he reported feeling depressed.  Accordingly, the Board finds that the issue is more properly characterized as a claim for a psychiatric disorder, to include PTSD. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain recent VA medical records, provide an adequate examination, and to provide notice.

First, remand is required to obtain recent VA medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  At the August 2010 Board hearing, the Veteran testified that he was seeing a VA psychiatrist and had recently been put on an antidepressant for his psychiatric symptoms.  The most recent VA medical records associated with the claims file are dated in August 2008, and there is no evidence of VA psychiatric treatment or that the Veteran was placed on psychiatric medication.  Accordingly, remand is required to obtain recent VA medical records.  

Second, remand is required to provide the Veteran with an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  As noted above, this claim now encompasses all potential psychiatric disorders, to include PTSD.  Here, VA psychiatric examinations were provided in July 2008 and October 2009.  Both VA examiners provided opinions that the Veteran did not meet the criteria for a PTSD diagnosis or any other psychiatric disorder.  But in January and April 2005 post-deployment health assessments, the Veteran reported feeling down, depressed, and hopeless.  A March 2007 VA medical record noted a positive depression screen.  Neither examiner discussed these findings.  At the August 2010 Board hearing, the Veteran stated that his psychiatrist stated it seemed like he had PTSD.  A new examination is thus required for discussion of relevant records and consideration of any newly obtained records.  Accordingly, remand is required for a current psychiatric examination.  

Third, while on remand, additional notice must be provided to the Veteran.  VA has a duty to notify claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b).  Such notice includes any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  Again the Board notes that the service connection claim has been expanded to include non-PTSD psychiatric disorders.  Additionally, during the pendency of the appeal, recent regulatory amendments changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843, 39852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3) (2011)), corrected by 75 Fed. Reg. 41092 (July 15, 2010).  These amendments are applicable to the Veteran's appeal.  See 75 Fed. Reg. 39843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided).  Here, the Veteran has not yet received notice regarding service connection for non-PTSD psychiatric disorders or regarding the amended PTSD regulations.  Accordingly, while on remand, such notice shall be provided.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide appropriate notice to the Veteran, to include notice of the new PTSD regulations and requirements for service connection for non-PTSD psychiatric disorders.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a), (e); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843, 39852.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all records dated on and after August 2008.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  Also, inform the Veteran that he can also provide alternative forms of evidence.

3.  After any additional records are associated with the claims file, provide the Veteran a comprehensive examination conducted by a mental health practitioner to determine the nature and etiology of any psychiatric disorder found.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must review all the evidence of record, including the Veteran's service treatment records.  

After a review of the entire evidence of record, the examiner must render an opinion as to whether there are any current psychiatric disorders, to include PTSD.  If a non-PTSD psychiatric disorder is found, the examiner must provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the diagnosed psychiatric disorder is related to active military service, to include the alleged stressors and the 2005 service treatment records that indicate reports of feeling depressed.  If a diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether the Veteran's alleged stressor was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the alleged inservice stressor.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

